Citation Nr: 1751000	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial compensable disability rating for a corneal scar with photophobia of the right eye.

3.  Entitlement to an initial compensable disability rating for migraines.

4.  Entitlement to an initial compensable disability rating for latent tuberculosis.

5.  Entitlement to an initial compensable disability rating for a right shoulder strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1994 to January 2014.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to initial compensable disability ratings for migraines, latent tuberculosis, and a right shoulder strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not currently have a bilateral hearing loss disability for VA purposes.

2.  Affording the Veteran the benefit of the doubt, his migraines are more nearly characterized as prostrating attacks averaging one in 2 months over the last several months.

3.  The Veteran's corneal scar of the right eye is not productive of any loss of right eye visual acuity, visual field, other visual irregularity, or muscle function.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

2.  Resolving the benefit of the doubt in the Veteran's favor, the criteria for an initial disability rating of 10 percent for service-connected migraines have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(a), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2017).

3.  The criteria for an initial compensable disability rating for the service-connected corneal scar of the right eye have not been met.  §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.383(a), 4.75, 4.79, DC 6009-6066 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination, nor have any been identified by the claimant.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).






II.  Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. 
§ 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).




Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability ratings assigned, evaluation of the medical evidence since the grants of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).



Lay Statements

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).


III.  Analysis

Service Connection for Bilateral Hearing Loss

The Veteran contends that service connection is warranted for his claimed bilateral hearing loss.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim and that service connection is not warranted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under 38 C.F.R. § 3.385 (2016), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board finds that service connection for bilateral hearing loss is not warranted because the Veteran's hearing is clinically normal.  A disability for VA purposes is not found.  Id.  

On his February 1993 Report of Medical Examination for induction, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
25
LEFT
5
5
5
10
25

During active service, on a February 1996 audiology examination, pure tone thresholds, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
20
LEFT
5
0
5
10
30

On an April 1999 audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
30
LEFT
15
5
10
15
20

On a May 2000 audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
20
LEFT
5
0
5
10
15

On a February 2006 audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
20
LEFT
5
0
5
10
30

On a July 2008 audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
30
LEFT
5
10
5
10
30

On a February 2012 audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
35
LEFT
10
0
10
0
20

The Board notes that for these audiological examinations, the Maryland CNC Word List Speech test was not given.

In the July 2015 VA audiology examination report, the Veteran was diagnosed with sensorineural hearing loss.  However, the examiner found that the Veteran's acoustic immitttance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes were normal in both ears.

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
35
LEFT
10
5
5
10
35

The Maryland CNC Word List Speech recognition score for the Veteran's right ear was 96 percent and for his left ear was 100 percent.

The examiner opined that it was less likely than not that the Veteran's hearing loss was caused by or a result of an event in military service.  Additionally, the examiner noted that the Veteran had hearing loss that pre-existed active service.  As shown by the audiological test results above, this is not the case.  Despite this inaccuracy, the Board finds no basis for a new VA examination opinion, as the examiner separately (and using VA-endorsed audiological testing practices) ascertained that the Veteran did not presently have a hearing loss disability.  

The Board has not overlooked the Veteran's statements with regard to his hearing loss.  The Veteran is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that the Veteran's reports concerning diminished auditory acuity have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that a lay person such as the Veteran is competent of discerning whether his hearing loss represents a disability per 38 C.F.R. § 3.385, in the absence of specialized training, which in this case the Veteran has not established.  

In the absence of evidence of a hearing loss disability for VA purposes, the Veteran's claim must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The benefit-of-the-doubt rule does not apply, and this service connection claim must be denied.  See 38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016).

Increased Ratings

Migraines

The Veteran contends that his migraines are more severe than the initial noncompensable disability rating currently assigned.  Based on the analysis below and affording the Veteran the benefit of the doubt, an initial 10 percent disability rating is warranted from February 1, 2014.  The question of whether a disability rating in excess of 10 percent is warranted will be discussed in the remand section of the decision.

In this case, the Veteran's migraine headaches have been rated under 38 C.F.R. § 4.124a, DC 8100 (2016).

DC 8100 provides ratings for migraines.  The minimum 0 percent, noncompensable rating is warranted for migraines with less frequent attacks.  Id.  A 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over the last several months.  Id.  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  

In a July 2015 VA examination report, the Veteran was diagnosed with migraines, to include migraine variants.  The Veteran noted that he had headaches and dizziness since at least 1996, but noted that his headache symptoms had improved in the last year.  The VA examiner noted that the Veteran took medication for his condition, which included two aspirin for his headaches.  The Veteran also occasionally lay down to try and relieve his pain.

The examiner reported that the Veteran experienced headache pain that was constant, pulsating, or throbbing, and was localized to one side of the head.  The Veteran experienced nausea and sensitivity to light that lasted less than one day, and was located on the right side of the head.  While the VA examiner noted that the Veteran did not experience characteristic prostrating attacks of migraine or non-migraine pain, the Board notes that the examination report did not answer how frequently the Veteran experienced his migraines, and this question will be addressed in the remand section below.

Based on the above evidence and the Veteran's statements of having to lie down as a result of his headaches, affording him the benefit of the doubt, the Board finds that the Veteran's migraine symptoms more nearly approximate an initial disability rating of 10 percent.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, DC 8100 (2016).  The question of whether an even higher evaluation is warranted will be addressed on remand.

Corneal Scar with Photophobia of the Right Eye

The Veteran contends that his corneal scar with photophobia of the right eye warrants a compensable initial disability rating.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the Veteran's claim, and a compensable initial disability rating is not warranted.

The Veteran's corneal scar may be rated pursuant to DC 6009-6066 for visual impairment due to a particular condition, on incapacitating episodes, or visual acuity of the eye.  38 C.F.R. § 4.79, DC 6009-6066 (2016).  

Under DC 6009, for an unhealed eye injury, the minimum 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  38 C.F.R. § 4.79, DC 6009 (2016).  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months.  Id.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  Id.  The maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

According to the note under the General Rating Formula for Diagnostic Codes 6000 through 6009, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.

Under DC 6066, for visual acuity in one eye 10/200 (3/60) or better, the minimum 30 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/40 (6/12).  38 C.F.R. § 4.79 (2016).  A 40 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/50 (6/15).  Id.  A 50 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/70 (6/21).  Id.  A 60 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/100 (6/30).  Id.  An 70 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 20/200 (6/60).  Id.  An 80 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 15/200 (4.5/60).  Id.  The maximum 90 percent disability rating is warranted for vision in one eye 10/200 (3/60) and in the other eye 10/200 (3/60).  Id.  

In a May 2015 VA examination report, the Veteran was diagnosed with a corneal scar of the right eye since 1997.  The VA examiner indicated that the Veteran's claims file had been reviewed.  The examiner noted that metal fragments were removed from the Veteran's right eye in 1997.  The Veteran noted that he experienced decreased night vision and had more trouble focusing.

Testing of the Veteran's visual acuity revealed uncorrected distance, uncorrected near, corrected distance, and corrected near of 20/40 or better in the right and left eyes.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent distance between distance and near corrected vision, with the near vision being worse.  The diameters of the Veteran's pupils were 4mm.  Both the right and left pupils were round and were reactive to light.  There was no afferent pupillary defect present.  The Veteran had no anatomical loss, light perception only, extremely poor vision, or blindness in either eye and did not have a corneal irregularity that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  

The Veteran's external examination/lids/lashes, conjunctiva sclera, anterior chamber, iris and lens were all normal in both eyes.  The Veteran's left cornea was normal, while the right had faint scarring near the central cornea.  His fundus was normal bilaterally.  The Veteran had no visual field defect.  The VA examiner noted that the Veteran had a corneal condition, but had not had a corneal transplant or a keratoconus. The Veteran had another corneal condition that could result in an irregular cornea, and the examiner noted that the Veteran had faint scarring from a metal foreign body on the right cornea.  

The VA examiner noted that there was no decrease in visual acuity or other visual impairment.  The Veteran had no other eye conditions, pertinent physical findings, complications, conditions, signs and/or symptoms and had no scarring or disfigurement attributed to any eye condition.  The VA examiner noted that the Veteran had no incapacitating episodes attributable to his eye conditions in the past 12 months.

Based on the above evidence the Board finds that an initial compensable disability rating for a corneal scar of the right eye is not warranted.  The Veteran's visual acuity was 20/40 or better, his vision was normal during daylight hours, and there was no decrease in his visual acuity or other visual impairment.  While the Veteran noted that he experienced decreased night vision and trouble focusing, those symptoms are not contemplated by the Schedule for Rating Disabilities.  See 38 C.F.R. § 4.79 DC 6009-6066 (2016).  The Veteran's corneal scar did not rise to the severity of a 10 percent disability rating.  Notably, there is no competent medical evidence indicating that his corneal scar resulted in incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months.  Additionally, he did not have vision in one eye of 10/200 (3/60) in one eye and 20/40 (6/12) in the other.  Id.  As a result, the Board is unable to identify any clinical findings that would warrant an increased evaluation for the Veteran's corneal scar.  Id.  

Further Considerations

The Board has not overlooked the Veteran's statements with regard to the nature and severity his corneal scar with photophobia of the right eye.  The Veteran is competent to report on factual matters for which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology, problems with decreased night vision, and trouble focusing have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent of determining how severe his corneal scar is, in the absence of specialized medical training, which in this case  he has not been established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and evaluations provided by the May 2015 VA examiner have been accorded greater probative weight in determining that the nature and severity of the Veteran's service-connected corneal scar warrants a noncompensable rating.  The Board has reached this conclusion because the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided detailed rationales.  The Board concludes that the preponderance of the evidence is against the Veteran's increased rating claim.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial disability rating of 10 percent, but no higher, for migraines, is granted effective February 1, 2014, subject to the laws and regulations governing monetary benefits.

Entitlement to an initial compensable disability rating for a corneal scar with photophobia of the right eye is denied.



REMAND

Concerning the claim for an initial disability rating in excess of 10 percent for migraines, the Board notes that in the July 2015 VA examination report, the examiner noted that the Veteran experienced headache pain that was constant, pulsating, or throbbing.  The Veteran also experienced nausea and sensitivity to light.  He had head pain less than one day and noted that he occasionally had to lie down.  However, the examination report did not mention how often the Veteran experienced his migraines.  On remand, a new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's migraines, to specifically include how often he experienced them.

Concerning the claim for an initial compensable disability rating for latent tuberculosis, the Board notes that the July 2015 VA examination report made no mention of whether the Veteran had intermittent inhalation or oral bronchodilator therapy, and if so, how frequently.  A new VA examination is necessary to determine the current nature, extent, and severity of the Veteran's latent tuberculosis.

Concerning the claim for an initial compensable disability rating for a right shoulder strain, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2016).  The Veteran was afforded a VA examination in July 2015 to evaluate his service-connected right shoulder strain.  However, the examination did not include both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, in light of Correia, the claim must be remanded for a new VA examination with complete range of motion testing.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing the claims for migraines, latent tuberculosis, and a right shoulder strain, obtain any outstanding VA treatment records and request from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

2. After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his service-connected migraines.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The examiner is specifically asked to:

a. Determine the frequency of the Veteran's migraines.

b. Determine the frequency of any prostrating attacks.  The examiner should consider the Veteran's statements that he has to lie down occasionally to relieve his migraine symptoms.

c. Determine the effect of the Veteran's headaches on his activities of daily living and his ability to perform occupational tasks in a work like setting (regardless as to whether the Veteran is not presently employed).

3. Schedule the Veteran for a VA pulmonary examination to determine the current nature, extent, and severity of his service-connected latent tuberculosis.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

a. The examiner is specifically asked to note whether the Veteran used intermittent inhalation or oral bronchodilator therapy, or any other kind of medication, and if so how often.

b. All applicable Pulmonary Function Test (PFT) values necessary under the rating criteria for restrictive lung disease must be obtained including: FEV-1, FEV-1/FVC, and DLCO (SB)).

c. The examination must also indicate maximum exercise capacity in ml/kg/min oxygen consumption; whether cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension are present along with noting whether there are episodes of acute respiratory failure, or the Veteran requires outpatient oxygen therapy.

4. Schedule the Veteran for a VA orthopedic examination to determine the current nature, extent, and severity of his service-connected right shoulder strain.  The entire claims folder including this remand should be made available to and reviewed by the examiner.  All necessary tests should be performed and all findings should be reported in detail.  

The joint should be tested for pain on both active and passive range of motion in weight bearing and nonweight bearing and, where applicable, compared with the range of the opposite undamaged joint.  

The examiner is asked to:

a. Identify any and all orthopedic manifestations associated with the Veteran's service-connected right shoulder strain and fully describe the extent and severity of those manifestations;

b. Report the Veteran's range of right shoulder motion in degrees;

c. Determine whether the right shoulder strain is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain; 

d. These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain; or during flare-ups;

e. Determine whether the Veteran has favorable or unfavorable ankylosis of the scapulohumeral articulation of the right shoulder;

f. Determine whether there is dislocation, nonunion, with or without loose movement, or malunion of the clavicle or scapula; and determine whether there is any malunion (including whether there is marked or moderate deformity), recurrent dislocation (with frequent or infrequent episodes and guarding of arm movements), fibrous union, nonunion (false flail joint), or loss of head of (flail shoulder) of the humerus.

5. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. Mackenzie
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


